Petition is filed by Nannie Carroll and Reams Underhill, pro ami, praying a writ of mandamus to issue to compel J.Q. Smith, as Judge of the Tenth Judicial Circuit, to annual and set aside two orders or decrees, entered in the case of Nannie Carroll, Plaintiff, v. Pagoulatos Bros., No. 18428, and Reams Underhill, pro ami, v. Pagoulatos Bros. No. 18429, in the circuit court of Jefferson county, wherein judgments by default in favor of the two plaintiffs and against the defendants had, upon motion of defendants, under section 5372 of the Code of 1907, been set aside. The petition present distinct right of different persons, which cannot be joined in the same petition, and for that reason the petition must be dismissed. Goodwyn, Judge, v. Sherer, 145 Ala. 501, 40 So. 279; Banks v. Mobley, 4 Ala. App. 510,58 So. 745.
The respondent's motion is granted, and the petition is dismissed.